624 So.2d 700 (1993)
Ex parte Lafrance Deangelo PETTWAY.
(Re Lafrance Deangelo Pettway v. State).
1921251.
Supreme Court of Alabama.
August 20, 1993.
W. Lloyd Copeland and T. Jefferson Deen III of Clark, Deen & Copeland, P.C., Mobile, for petitioner.
James H. Evans, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 624 So.2d 696.
HORNSBY, Chief Justice.
The petition for writ of certiorari is denied. In denying the petition for writ of certiorari, this Court does not approve or adopt the rationale set out in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973). This Court's denial of certiorari review is not an expression of opinion on the merits of a case. Ex parte Cason, 515 So.2d 725 (Ala.1987).
WRIT DENIED.
MADDOX, SHORES, HOUSTON and KENNEDY, JJ., concur.